19-13196-scc            Doc 213    Filed 02/24/20 Entered 02/24/20 14:42:09                      Main Document
                                                Pg 1 of 4



COLE SCHOTZ P.C.
Michael D. Sirota
Warren A. Usatine
Ryan T. Jareck
Mark Tsukerman
Rebecca W. Hollander
1325 Avenue of the Americas, 19th Floor
New York, New York 10019
Telephone: (212) 752-8000
Facsimile: (212) 752-8393

Counsel to the Debtor and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re:                                                            Chapter 11

GEORGE WASHINGTON BRIDGE BUS                                      Case No. 19-13196 (SCC)
STATION DEVELOPMENT VENTURE LLC,1

                                    Debtor.


                                   NOTICE OF CANCELLATION OF
                                    FEBRUARY 25, 2020 HEARING

       Please be advised that the hearing scheduled to proceed before the Honorable Shelley C.
Chapman on February 25, 2020 at 9:30 a.m. has been cancelled. The status of the items
previously scheduled to be heard is set forth below.

        Copies of each pleading identified below can be viewed and/or obtained by accessing the
Court’s website at www.nysb.uscourts.gov or by contacting the Office of the Clerk of the Court
at the United States Bankruptcy Court for the Southern District of New York.




         1
           The last four digits of the debtor’s federal taxpayer identification number are 8685. The debtor’s business
address is 626 South State Street, Newton, Pennsylvania 18940.


48036/0050-19860250v1
19-13196-scc            Doc 213   Filed 02/24/20 Entered 02/24/20 14:42:09         Main Document
                                               Pg 2 of 4



MATTERS NOT GOING FORWARD

1.       Derek Wortham’s Motion to Lift the Automatic Stay [Docket No. 107]. Certificate of
         Service [Docket No. 108].

         Objection Deadline: February 18, 2020, at 4:00 p.m. (Eastern Time).

         Objection Filed:         None.

         Related Documents: Notice of Adjournment of Hearing on Derek Wortham’s Motion
                            for Relief from the Automatic Stay [Docket No. 123].

                                  Notice of Change of Time for Hearing on Derek Wortham’s
                                  Motion for Relief from the Automatic Stay [Docket No. 193].

         Status:                  Agreed proposed order submitted to Chambers.

2.       Debtor’s Motion for Order Extending the Debtor’s Exclusive Periods to File a Chapter 11
         Plan and Solicit Acceptance Thereof [Docket No. 168]. Certificate of Service [Docket
         No. 192]. Certification of No Objection [Docket No. 211].

         Objection Deadline: February 18, 2020, at 4:00 p.m. (Eastern Time).

         Objection Filed:         None.

         Related Documents: None.

         Status:                  The Court will consider this matter on the papers.


3.       The Port Authority of New York and New Jersey's Submission Concerning Enforcement
         of Its Cure and Indemnification Rights Under the Lease Between It and Debtor [Docket
         No. 170]. Certificate of Service [Docket No. 179].

         Opposition Deadline: February 20, 2020, at 4:00 p.m. (Eastern Time).

         Opposition Filed:        See below.

         Related Documents: Stipulated Order Regarding Adjudication               of   “Cure”   and
                            Indemnification Disputes [Docket No. 165].

                                  Declaration of Christine A. Okike [Docket No. 171]. Certificate of
                                  Service [Docket No. 179].

                                  Debtor's Opening Brief Under that Certain Stipulated Order
                                  Regarding Adjudication of “Cure” and Indemnification Disputes
                                  [Docket No. 172]. Certificate of Service [Docket No. 187].




48036/0050-19860250v1
19-13196-scc            Doc 213   Filed 02/24/20 Entered 02/24/20 14:42:09         Main Document
                                               Pg 3 of 4



                                  Declaration of Ryan T. Jareck filed by Ryan T. Jareck on behalf of
                                  George Washington Bridge Bus Station Development Venture
                                  LLC [Docket No. 175]. Certificate of Service [Docket No. 187].

                                  Opening Brief of Tutor Perini Building Corp. Regarding “Cure”
                                  and Indemnification Disputes [Docket No. 173]. Certificate of
                                  Service [Docket No. 181] and Amended Certificate of Service
                                  [Docket No. 182].

                                  New York Regional Center, LLC’s Memorandum of Law and Fact
                                  Regarding Ground Lease Cure and Indemnification Claims
                                  [Docket No. 174]. Certificates of Service [Docket Nos. 184 and
                                  185].

                                  Declaration of David J. Lender in Support of New York City
                                  Regional Center, LLC's Memorandum of Law and Facts Regarding
                                  Ground Lease Cure and Indemnification Claims [Docket No. 176].
                                  Certificates of Service [Docket Nos. 184 and 185].

                                  New York City Regional Center, LLC’s Responsive Brief
                                  Regarding Ground Lease Cure and Indemnification Claims
                                  [Docket No. 194]. Certificate of Service [Docket No. 201].

                                  The Port Authority of New York and New Jersey's Response
                                  Submission Concerning Enforcement of Its Cure and
                                  Indemnification Rights Under the Lease Between It and Debtor
                                  [Docket No. 195]. Certificate of Service [Docket No. 200].

                                  Declaration of Christine A. Okike [Docket No. 197]. Certificate of
                                  Service [Docket No. 200].

                                  Debtor’s Responsive Brief Under that Certain Stipulated Order
                                  Regarding Adjudication of “Cure” and Indemnification Disputes
                                  [Docket No. 196]. Certificate of Service [Docket No. 199].

                                  Tutor Perini Building Corp.’s Omnibus Reply Regarding Cure and
                                  Indemnification Issues [Docket No. 198]. Certificate of Service
                                  [Docket No. 209].

         Status:                  The Debtor, in consultation with the various parties-in-
                                  interest, will submit a revised hearing schedule as soon as
                                  practicable.




48036/0050-19860250v1
19-13196-scc            Doc 213   Filed 02/24/20 Entered 02/24/20 14:42:09     Main Document
                                               Pg 4 of 4



Dated: February 24, 2020                   Respectfully Submitted,
       New York, New York
                                           COLE SCHOTZ P.C.

                                           By: /s/ Ryan T. Jareck
                                                Michael D. Sirota
                                                Warren A. Usatine
                                                Ryan T. Jareck
                                                Mark Tsukerman
                                                Rebecca W. Hollander
                                                1325 Avenue of the Americas, 19th Fl.
                                                New York, New York 10019
                                                Telephone: (212) 752-8000

                                                Counsel to the Debtor and Debtor in Possession




48036/0050-19860250v1
